In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo
                                 ________________________

                                     No. 07-16-00372-CR
                                     No. 07-16-00373-CR
                                     No. 07-16-00374-CR
                                 ________________________


                                ISAAC J. ADAMS, APPELLANT

                                                 V.

                              THE STATE OF TEXAS, APPELLEE



                         On Appeal from the 432nd District Court
                                  Tarrant County, Texas
Trial Court Nos. 1414530D, 1409243D, & 1414529D; Honorable Ruben Gonzalez, Jr., Presiding


                                          January 31, 2017

                   ORDER DIRECTING COUNSEL TO PROVIDE
                    APPELLATE RECORD IN ANDERS APPEAL
                     Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


      Appellant, Isaac J. Adams, was convicted of two counts of aggravated assault

causing serious bodily injury with a deadly weapon, a motor vehicle,1 and one count of



      1
          TEX. PENAL CODE ANN. § 22.02(a) (West 2011).
manslaughter.2 Punishment was assessed at four years imprisonment for each count of

aggravated assault and nine years imprisonment for manslaughter. The sentences

were ordered to run concurrently. Appellant appeals the judgments.


        On January 18, 2017, Appellant’s court-appointed counsel filed a motion to

withdraw, supported by a brief filed in accordance with Anders v. California, 386 U.S.
738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), wherein counsel represented that

Appellant’s appeal was frivolous. Counsel provided a copy of the motion to withdraw

and Anders brief to Appellant and advised him of his right to file a pro se response.

Counsel also advised Appellant of his right to personally review the appellate record in

order to determine whether to file a response, and provided him a form motion for

access to the appellate record. See Kelly v. State, 436 S.W.3d 313, 319-20 (Tex. Crim.

App. 2014). Appellant’s pro se response to the Anders brief is due on February 21,

2017.


        Now pending before this court is Appellant’s Motion for Pro Se Access to the

Appellate Record filed on January 27, 2017, requesting that this court provide Appellant

a copy of the appellate record. We deny the motion.        Instead, consistent with our

previous orders, we order Appellant’s counsel to prepare and deliver to Appellant, by

whatever means available, a readily accessible copy of the appellate record on or

before February 14, 2017. See Weatherly v. State, No. 07-16-00189-CR, 2016 Tex.

App. LEXIS 13406, at *2-3 (Tex. App.—Amarillo Dec. 15, 2016, order) (not designated

for publication) (reciting this court’s prior orders doing same). Because Appellant is

indigent, any cost associated with providing an accessible appellate record should be

        2
            TEX. PENAL CODE ANN. § 19.04 (West 2011).

                                                   2
submitted to the trial court for payment. Counsel is further directed to certify to this

court, in writing, on or before that date, that he has complied with this order.


       Appellant has also requested additional time to file a pro se response.

Accordingly, Appellant’s pro se response, should he desire to file one, is due on or

before April 17, 2017.


       It is so ordered.


                                                         Per Curiam


Do not publish.




                                              3